Citation Nr: 0529067	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  00-18 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 0 percent 
for service-connected pelvic inflammatory disease (PID).

2.  Entitlement to service connection for vaginitis.

3.  Entitlement to a 10 percent rating under 38 C.F.R. 
§ 3.324 based on multiple noncompensable service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to August 
1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which granted a claim of service connection for PID and 
assigned a noncompensable rating, and denied claims of 
service connection for sinusitis, rhinitis, and vaginitis.  
The RO also denied entitlement to a 10 percent rating under 
38 C.F.R. § 3.324.  The veteran appealed the assigned 
disability evaluation for PID, as well as the preceding 
issues.

In October 2003, the Board remanded this case for further 
evidentiary development under the Veterans Claims Assistance 
Act of 2000 (VCAA), and directives contained therein will be 
addressed further below.

A May 2005 rating decision granted service connection for 
"sinusitis (also claimed as rhinitis," and assigned a 0 
percent disability evaluation.  The RO noted that its 
determination constituted a full grant of benefits.  

It is recognized that the veteran appears to have raised 
additional claims of entitlement to service connection.  
Particularly, in an April 1999 notice of disagreement, the 
veteran referred to permanent muscle damage from a hernia, 
cysts of the ovaries, and fibroids in the uterus, and she 
stated that these problems had existed since military 
service.  The RO should consider the veteran's contentions 
accordingly.  

The issues of entitlement to service connection for vaginitis 
and to a 10 percent rating under 38 C.F.R. § 3.324 are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Throughout the appeal period, the veteran's PID has not 
produced symptoms requiring continuous treatment.  


CONCLUSION OF LAW

A rating in excess of 0 percent is not warranted for the 
veteran's PID.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.116, Diagnostic Codes (Codes) 7614, 7615 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before considering the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) and its application to 
this case must be appraised.  

The record contains a September 2004 letter informing the 
veteran of which portion of information should be provided by 
the claimant, and which portion VA will try to obtain on the 
claimant's behalf.  The correspondence told the veteran of 
information and evidence needed to substantiate and complete 
a claim for an initial rating in excess of 0 percent.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Id. at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice.  In this case, the veteran eventually received 
appropriate VCAA notification concerning an appeal of a 
downstream element (an initial disability evaluation) as 
noted above.   See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (holding that any timing error can be cured when VA 
employs proper subsequent process).  Moreover, the veteran 
was generally advised to submit any additional evidence that 
pertained to the matter.  Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to 
substantiate a claim, 38 C.F.R. § 3.159(c), which includes 
providing a medical examination when such is necessary to 
make a decision on the claim.  In this case, 
the record contains VA examination reports from December 1997 
and October 2004.  Relevant for the appeal period, the claims 
file contains records from Our Lady of Mercy Medical Center 
from December 1995 to April 2000, and Jacobi Medical Center 
from 1996 to 1997.  It is noted that below, in the remand 
section of this decision, the Board further directs the RO to 
obtain outstanding evidence from Montefiore Medical Center.  
This latter evidence, however, does not impact the matter of 
an initial disability rating concerning PID because the 
veteran asserted that her treatment at Montefiore occurred in 
1990, which significantly antedates the appeal period 
concerning the pending claim.  

Also, it is noted that the October 2004 VA examination report 
indicated that a PAP was to be done at a later date, with 
results to be faxed.  Because, and as discussed herein, the 
examiner's opinion concerning the current severity of the 
veteran's PID is unequivocal, and the relevant rating 
criteria concerns objective evidence of treatment (which can 
be gleaned from the record is its current state), this test 
result is not necessary for a decision on the claim at this 
time.    

Based on the preceding, VA fulfilled its duties to the 
veteran to the extent possible given the particular 
circumstances of this case.  

Facts

The March 1998 rating decision that granted service 
connection for PID reviewed the evidence in the veteran's 
service medical records, VA treatment records from October 
1993 to January 1994, and treatment records from New York 
Hospital from 1986 to 1994.  A March 1994 VA general medical 
examination had noted the veteran's complaint of constant 
pain in the pelvis area, and that the veteran had been 
admitted to Cornell Hospital for tubo-ovarian abscesses 
treated with antibiotic.  The report contained a diagnosis of 
history of gynecological problems such as pelvis abscess.  

In terms of the relevant evidence concerning the current 
appeal period for the purpose of assigning an initial 
disability evaluation, a June 1997 treatment record from Our 
Lady of Mercy Medical Center noted that the veteran 
complained of low abdominal pain and nausea times two months, 
and diarrhea for the last 3-4 days.  The veteran further 
reported vague abdominal pain times 2-3 years.  The principal 
diagnosis was viral syndrome.

The veteran underwent a December 1997 VA examination.  The 
examiner noted that the veteran presented to the Women's 
Health Clinic for a C&P gynecological examination-she was 
without complaints and was not aware why she was having a C&P 
assessment.  The veteran denied a history of trichomonas, 
bacterial vaginosis, chlamydia, gonorrhea, PID, herpes or 
syphilis.  The examiner noted past medical history as tubal 
ovarian abscess, 1994, and PID, 1970's, and that a May 1996 
sonogram showed a normal pelvis.  After physical assessment, 
the examiner noted a normal gynecological examination, and an 
abnormal PAP with a descriptive diagnosis of trichoma 
vaginalis, reactive cellular changes association with 
inflammation, and anucleated squame.  

In an April 1999 notice of disagreement, the veteran asserted 
that she had continued to experience pelvic problems over the 
years.  She alleged that a VA medical professional mentioned 
a possibility of permanent pelvic muscle damage.  The veteran 
asserted that she had undergone surgery to repair a hernia 
during, and a tear in the right pelvic muscle had been 
located.  The veteran further noted that she had had cyst of 
the left ovary and fibroids in the uterus, all of which did 
not pre-exist military service.  The veteran asserted that 
the surgery had left her with extreme pain from scar tissue.  

A February 2000 record from Our Lady of Mercy Medical Center 
noted that the veteran had 2.5 cm right posterior and ovarian 
cysts.  A patient history was negative for gastrointestinal 
problems, including pain, and the only notation concerning 
the veteran's genito-urinary was that she had not experienced 
any recurrent UTIs.  

The veteran underwent an October 2004 VA examination.  Upon 
reviewing the claims file, the examiner noted that in 1986 
the veteran had been hospitalized for six days in New York 
Hospital for PID.  The veteran stated that the onset of 
symptoms occurred at that time (including pain, vaginal 
discharge, and fever), after lifting heavy things.  After a 
physical assessment, the examiner diagnosed the veteran as 
having PID, service-connected, with no residuals.  

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  More recently, however, the Court determined 
the above rule is inapplicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial award, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

The veteran's PID is rated under Diagnostic Code 7614 of VA's 
Rating Schedule.  A disease or injury of the fallopian tube 
(including pelvic inflammatory disease), with symptoms that 
do not require continuous treatment will be assigned a zero 
percent rating.  Symptoms that require continuous treatment 
will be assigned a 10 percent rating.  Symptoms that are not 
controlled by continuous treatment are to be assigned a 30 
percent rating.  38 C.F.R. § 4.116, Diagnostic Code (DC) 
7614.

Analysis

It is noted that the RO initially considered the veteran's 
service-connected PID under DC 7629 by analogy, which 
concerns endometriosis.  Notably, Diagnostic Codes 7614 (the 
latter being the more appropriate rating criteria) and 7629 
both require evidence of continuous treatment for control for 
assignment of the next highest rating of 10 percent.

The record, however, lacks evidence that the veteran requires 
continuous treatment for PID at this time.  Significantly, 
the most recent VA examination found that, after the examiner 
reviewed the claims file, that the veteran did not have 
residuals from PID.  As such, a rating in excess of 0 percent 
is not justified.  The veteran's other complaints concerning 
pelvis/gynecological problems, particularly found in her 
April 1999 notice of disagreement, have been referred to the 
RO in the introduction of this decision because the Board 
does not have jurisdiction over any other matter than the PID 
issue.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); see generally Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial rating in excess of 0 percent for 
service-connected pelvic inflammatory disease is denied.


REMAND

In light of the VCAA, further evidentiary development is 
necessary.  

The record indicates that the RO sent a December 1997 letter 
to the Montefiore Medical Center asking it to provide 
treatment records concerning the veteran.  The March 1998 
rating decision on appeal noted that the hospital had not 
responded to the request.  

Thereafter, the record contains a May 1998 letter from the 
Montefiore Medical Center verifying that it had mailed 
records to the VA as of February 1998.  

The Board's October 2003 remand specifically directed the RO 
to obtain treatment records from Montefiore Medical Center, 
which appeared to be outstanding.  A May 2005 supplemental 
statement of the case, however, cited the RO's December 1997 
initial request letter and that neither the institution nor 
had the veteran responded-the RO did not acknowledge the May 
1998 response from the Medical Center that it had already 
sent records.

As such, the RO should obtain records concerning the veteran 
from the Montefiore Medical Center.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Additionally, it is noted that the most recent VA examination 
concluded that the veteran had a history of recurrent 
vaginitis before, during, and after service.  The May 2005 
supplemental statement of the case repeated the examiner's 
opinion as a basis for deciding that the veteran's vaginitis 
pre-existed service.  The RO did not, however, overtly 
adjudicate the claim under the regulations concerning the 
presumption of soundness and aggravation.  

This is remanded to the RO for the purpose of obtaining 
records that might impact the outcome of the pending claim of 
service connection.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should get the outstanding 
treatment records from the Montefiore 
Medical Center, which indicated in a 
1998 letter that it had already sent 
the information to VA as of February 
1998.  

2.  Then, the RO should readjudicate 
the veteran's claim of service 
connection for vaginitis according to 
all appropriate regulations (including 
those concerning the presumption of 
soundness and aggravation), and as well 
as the claim of entitlement to a 10 
percent rating under 38 C.F.R. 
§ § 3.324 based on multiple 
noncompensable service-connected 
disabilities.  If the determination of 
the claims remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


